         Case 1:15-cv-11775-GAO Document 96 Filed 09/13/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 CHRISTOPHER MACHADO, and MICHAEL                      Case No.: 1:15-cv-11775-GAO
 RUBIN, Individually and on Behalf of All Others
 Similarly Situated,

                              Plaintiff,

               v.

 ENDURANCE INTERNATIONAL GROUP
 HOLDINGS, INC., HARI RAVICHANDRAN,
 and TIVANKA ELLAWALA,

                              Defendants.

                             ORDER APPROVING
                PLAN OF ALLOCATION OF NET SETTLEMENT FUND

       This matter came on for hearing on September 13, 2019 (the “Settlement Hearing”) on

Lead Plaintiff’s motion to determine whether the proposed plan of allocation of the Net

Settlement Fund (“Plan of Allocation”) created by the Settlement achieved in the above-

captioned class action (the “Action”) should be approved. The Court having considered all

matters submitted to it at the Settlement Hearing and otherwise; and it appearing that notice of

the Settlement Hearing substantially in the form approved by the Court was mailed to all

Settlement Class Members who or which could be identified with reasonable effort, and that a

summary notice of the hearing substantially in the form approved by the Court was published in

Investor’s Business Daily and was transmitted over the PR Newswire pursuant to the

specifications of the Court; and the Court having considered and determined the fairness and

reasonableness of the proposed Plan of Allocation,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
            Case 1:15-cv-11775-GAO Document 96 Filed 09/13/19 Page 2 of 3



       1.       This Order approving the proposed Plan of Allocation incorporates by reference

the definitions in the Stipulation and Agreement of Settlement dated July 6, 2018 (ECF No. 77-

1) (the “Stipulation”) and all capitalized terms not otherwise defined herein shall have the same

meanings as set forth in the Stipulation.

       2.       The Court has jurisdiction to enter this Order approving the proposed Plan of

Allocation, and over the subject matter of the Action and all parties to the Action, including all

Settlement Class Members.

       3.       Notice of Lead Plaintiff’s motion for approval of the proposed Plan of Allocation

was given to all Settlement Class Members who could be identified with reasonable effort. The

form and method of notifying the Settlement Class of the motion for approval of the proposed

Plan of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,

the Private Securities Litigation Reform Act of 1995 (15 U.S.C. §§ 77z-1(a)(7), 78u-4(a)(7)), due

process, and all other applicable law and rules, constituted the best notice practicable under the

circumstances, and constituted due and sufficient notice to all persons and entities entitled

thereto.

       4.       The Notice, which included the Plan of Allocation, was available to potential

Settlement Class Members and nominees on the Settlement Website and no objections to the

proposed plan were submitted.

       5.       The Court hereby finds and concludes that the formula for the calculation of the

claims of Claimants as set forth in the Plan of Allocation mailed to Settlement Class Members

provides a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement

Fund among Settlement Class Members with due consideration having been given to

administrative convenience and necessity.



                                                2
Case 1:15-cv-11775-GAO Document 96 Filed 09/13/19 Page 3 of 3
